Citation Nr: 1139095	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative changes.

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

I.  Lumbosacral Strain with Degenerative Changes

The Veteran was most recently afforded a VA spine examination in March 2010.  Following a physical examination, the examiner diagnosed chronic lumbar strain with degenerative disc disease at L4-S1, spondylosis on the left side, and sciatica.  The examiner noted that the Veteran had a history of transient ischemic attacks and concluded that the neurological aspects of the Veteran's back disability were beyond the examiner's expertise.  

The RO subsequently scheduled the Veteran for a neurological examination in January 2011, but the Veteran failed to report for the examination.  According to correspondence from the Veteran dated May 2011, he missed the scheduled examination because he is out of the country during the winter months of December through March.  The Veteran requested that his neurological examination be rescheduled for a later date.  To date, however, the Veteran has not been rescheduled for such an examination.    

There is conflicting medical evidence of record regarding the relationship between the Veteran's neurological symptoms of the lower extremities and his service-connected back disability.  W. B., M.D., found that magnetic resonance imaging (MRI) studies taken in July 2004 were consistent with radiculopathy.  Dr. B. attributed the radiculopathy to the Veteran's service-connected back disability.  In contrast, a VA examiner in December 2004 reviewed the results of the July 2004 MRI and expressed the opinion that the results were not suggestive of radiculopathy.  The examiner also suggested that the Veteran's symptoms were "possibly" related to a previous stroke.  An electromyographic study performed in January 2005 was normal and no evidence of "left L2-S1 radiculopathy" was found.  In light of the foregoing, the Veteran should be afforded a VA neurology examination on remand.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additional evidence of record associated with the claims file dated April 2001 revealed that the Veteran applied for disability benefits with the Social Security Administration (SSA).  To date, however, there has been no attempt to obtain these records.  On remand, therefore, the RO should attempt to contact SSA to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified. 

The RO should attempt to obtain all VA medical records pertaining to the Veteran that are dated from January 2008.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his service-connected back disability that are not already of record.

II.  Individual Unemployability

The Veteran also alleges that he is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability, and therefore, that he is entitled to a total disability rating based on individual unemployability (TDIU).  A review of the claims file shows that the Veteran's service-connected disabilities include lumbosacral strain with degenerative changes, currently 40 percent disabling, effective November 30, 2000; and atypical tic disorder, currently 10 percent disabling, effective September 24, 1968.  The combined disability evaluation is 50 percent, effective November 30, 2000.  

The Veteran's claim for an increased rating for lumbosacral strain with degenerative changes, the Veteran's TDIU is inextricably intertwined with that claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased rating for the Veteran's service-connected lumbosacral strain, this issue is remanded to the RO.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact SSA for the purpose of obtaining the Veteran's complete SSA records, to include any decision issued in the Veteran's SSA disability claim and all supporting medical records.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA neurology examination to determine the nature and extent any neurologic disorders associated with his service-connected low back disorder.  Special attention and coordination with the Veteran in scheduling this examination is required as the Veteran travels outside of the country during the winter months.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated neurologic testing must be conducted.  The examiner must provide an opinion as to whether any neurologic symptoms found are caused by the Veteran's service-connected lumbar spine disorder.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  If any neurologic symptoms are found to be associated with the Veteran's service-connected lumbar spine disorder, the examiner must also specifically state whether these symptoms result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must provide a complete rationale for all conclusions reached and the report prepared must be typed.

4.  The RO must provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why the opinion cannot be provided without resort to speculation.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If, in the course of adjudicating the claim of TDIU, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond.  Thereafter the case must be returned to the Board for appellate review.

7.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



